Exhibit 10.2







GOLDMAN SACHS BANK USA
200 West Street
New York, New York  10282-2198
 






PERSONAL AND CONFIDENTIAL


September 20, 2020


Illumina, Inc.
5200 Illumina Way
San Diego, California  92122




Attention:          Sam Samad, CFO






PROJECT VALOR
Commitment Letter


Ladies and Gentlemen:


Goldman Sachs Bank USA (“Goldman Sachs” and, together with each Lender (as
defined in Annex A) that becomes a party to this Commitment Letter as an
additional “Commitment Party” pursuant to Section 6 hereof, collectively, the
“Commitment Parties,” “we” or “us”) are pleased to confirm the arrangements
under which (i) Goldman Sachs is exclusively authorized by Illumina, Inc. (the
“Borrower” or “you”) to act as sole lead arranger and sole bookrunner, (ii)
Goldman Sachs is exclusively authorized by you to act as sole administrative
agent in connection with, and (iii) each Commitment Party commits to provide the
financing for, certain transactions described herein, in each case on the terms
and subject to the conditions set forth in this letter and the attached
Annexes A and B hereto (collectively, this “Commitment Letter”).  Capitalized
terms used but not defined herein have the meanings ascribed to such terms in
Annexes A or B, as the context may require.


You have informed us that the Borrower, through its wholly-owned subsidiaries
(“Merger Sub 1” and “Merger Sub 2”), intends to acquire all of the issued and
outstanding equity interests not already owned by it (the “Acquisition”) of an
entity previously identified to us and codenamed “Valor” (the “Target”, and
together with its subsidiaries, the “Acquired Business”) pursuant to an
Agreement and Plan of Merger dated the date hereof among the Borrower, Merger
Sub 1, Merger Sub 2 and Target (including the exhibits, schedules and all
related documents thereto, collectively, as modified, amended, supplemented,
consented to or waived, the “Acquisition Agreement”) for the consideration set
forth in the Acquisition Agreement (the “Acquisition Consideration”).  The
Acquisition will be effected through a two-step merger of (i) Merger Sub 1 with
and into the Target, with the Target being the surviving corporation and (ii)
immediately following the first merger and as part of the same overall
transaction as the first merger, Target (as the surviving corporation of the
first merger) will merge with and into Merger Sub 2, with Merger Sub 2 being the
surviving corporation and a wholly owned direct or indirect subsidiary of the
Borrower.  You have also informed us that the Acquisition and related
transaction fees and expenses are expected to be financed, in part, from a
combination of the following: (i) existing liquidity sources, including
available cash of the Borrower, (ii) the issuance by the Borrower of its equity
interests to the holders of equity interests in the Target, (iii) the issuance
by the Borrower of senior unsecured notes (the “Notes”) pursuant to one or more
registered public offerings or Rule 144A or other private placements in an
aggregate principal amount of up to $1,000.0 million and/or (iv) to the extent
applicable, the issuance



--------------------------------------------------------------------------------



by the Borrower its affiliates of other debt securities or equity securities
(together with the Notes, the “Permanent Financing”) or, to the extent the
Borrower does not issue the Permanent Financing on or before the time the
Acquisition is consummated, borrowings by the Borrower of loans (the “Bridge
Loans”) under a senior unsecured 364-day bridge loan facility in an aggregate
principal amount up to $1,000.0 million (the “Bridge Facility”) having the terms
set forth on Annex A (the transactions referred to in this sentence are
collectively referred to herein as the “Transactions”).



1.
Commitments; Titles and Roles.



(i) Goldman Sachs is pleased to confirm its agreement to act, and you hereby
appoint Goldman Sachs to act, as sole lead arranger and sole bookrunner (the
“Arranger”) and (ii) Goldman Sachs is pleased to confirm its agreement to act,
and you hereby appoint Goldman Sachs to act, as sole administrative agent (the
“Administrative Agent”), in each case for the Bridge Facility.  Goldman Sachs is
pleased to commit to provide the Borrower the full amount of the Bridge Facility
(in such capacity, an “Initial Lender”); provided that, the amount of the Bridge
Facility and the aggregate commitment of the Commitment Parties hereunder shall
be automatically reduced on a pro rata basis (or allocated between any
affiliated Commitment Parties as they and the Arranger may otherwise determine)
at any time on or after the date hereof, in each case as set forth in the
section titled “Mandatory Prepayments/Commitment Reductions” in Annex A hereto. 
It is further agreed that Goldman Sachs will appear on the top left of the cover
page of any marketing materials for the Bridge Facility, and will hold the roles
and responsibilities conventionally understood to be associated with such name
placement, including communications to the market with respect to the Bridge
Facility.  Our fees for our commitment and for services related to the Bridge
Facility are set forth in a separate fee letter (the “Fee Letter”) entered into
by the Borrower and Goldman Sachs on the date hereof.  No additional agents,
co-agents or arrangers will be appointed, no other titles awarded and no
compensation (except as set forth in this Commitment Letter) will be paid in
order to obtain commitments in connection with the Bridge Facility, unless you
and we shall so agree.



2.
Conditions Precedent.



The Commitment Parties’ respective commitments and agreements are subject only
to (i) the execution and delivery of a bridge loan agreement (the “Bridge Loan
Agreement”) and other related definitive documents (collectively, the “Loan
Documents”) on the terms set forth in this Commitment Letter and subject only to
the Funding Conditions (as defined below), (ii) the Borrower having engaged, not
later than the date of the Borrower’s acceptance of this Commitment Letter, one
or more investment and/or commercial banks satisfactory to us and you
(collectively, the “Financial Institution”) to arrange or place the Permanent
Financing on terms and conditions reasonably satisfactory to us (it being
understood that your execution of that certain engagement letter delivered by
you to Goldman, Sachs & Co. LLC concurrently with the execution of this
Commitment Letter satisfied such condition) and (iii) the conditions set forth
in Annex B hereto.  Notwithstanding anything in this Commitment Letter, the Fee
Letter, the Loan Documents or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary, the only conditions to availability of the Bridge Facility on the
Closing Date are set forth in this Section 2 and in Annex B hereto
(collectively, the “Funding Conditions”); it being understood that there are no
conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter, the Loan
Documents or otherwise) other than the Funding Conditions (and upon satisfaction
or waiver of the Funding Conditions, the funding duly requested by the Borrower
under the Bridge Facility on the Closing Date shall occur).


Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations the accuracy of which will be a condition to the availability of
the Bridge Facility on the Closing Date will be (i) the representations made by
the Target in the Acquisition Agreement as are material to the interests of


2

--------------------------------------------------------------------------------



the Lenders and the Commitment Parties (in their capacities as such), but only
to the extent that the Borrower or its applicable affiliates have the right not
to consummate the Acquisition, or to terminate their respective obligations (or
otherwise do not have an obligation to close), under the Acquisition Agreement
as a result of a failure of such representations in the Acquisition Agreement to
be true and correct (the “Acquisition Representations”) and (ii) the Specified
Representations (as defined below), and (b) the terms of the documentation for
the Bridge Facility will be such that they do not impair the availability of the
Bridge Facility on the Closing Date if the conditions set forth herein and in
Annex B hereto are satisfied (it being understood that nothing in the preceding
clause (a) will be construed to limit the applicability of the individual
conditions set forth in this Section 2 or in Annex B hereto).  As used herein,
“Specified Representations” means representations made by the Borrower in the
Loan Documents relating to incorporation or formation; organizational power and
authority to enter into the Loan Documents; due execution, delivery and
enforceability of the Loan Documents; solvency as of the Closing Date of the
Borrower and its subsidiaries on a consolidated basis after giving effect to the
Transactions (solvency to be defined in a manner consistent with Schedule I to
Annex B hereto); no conflicts of the Loan Documents with charter documents or
agreements with respect to indebtedness for borrowed money of the Borrower or
its subsidiaries (after giving effect to the Acquisition) in a committed or
outstanding principal amount of $250 million or more (each a “Material Debt
Instrument”) (which representation shall not be subject to a “material adverse
effect” qualifier); Federal Reserve margin regulations; the Investment Company
Act; the use of proceeds of the Bridge Facility not violating (x) OFAC and other
sanctions laws and other anti-terrorism laws and (y) FCPA and other
anti-corruption laws; and the Patriot Act (as defined below).



3.
Permanent Financing.



The Borrower agrees to use commercially reasonable efforts (to the extent not in
contravention of the Acquisition Agreement) to cause the Permanent Financing to
be issued or placed on or prior to the Closing Date, to the extent required to
consummate the Acquisition without use of the Bridge Facility.



4.
Information.



The Borrower represents and covenants that (i) all written or formally presented
information (other than projections and other forward-looking materials and
information of a general economic or industry specific nature) provided directly
or indirectly by the Acquired Business or the Borrower to the Commitment Parties
or the Lenders in connection with the Transactions (the “Information”) is and
will be when furnished, when taken as a whole, complete and correct in all
material respects and does not and will not contain when furnished, when taken
as a whole, any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(in each case after giving effect to all supplements and updates provided
thereto); provided, that such representation and covenant with respect to the
Acquired Business and its representatives is made to the Borrower’s knowledge;
and (ii) the projections and other forward-looking information that have been or
will be made available to the Commitment Parties or the Lenders by or on behalf
of the Acquired Business or the Borrower in connection with the Transactions
have been and will be prepared in good faith based upon assumptions that are
believed by the preparer thereof to be reasonable at the time such financial
projections are furnished to the Commitment Parties or the Lenders, it being
understood and agreed that projections and other forward-looking information are
as to future events and are not to be viewed as facts, are subject to
significant uncertainties and contingencies, many of which are out of the
Borrower’s or Acquired Business’ control, that no assurance can be given that
any particular projections will be realized and that actual results during the
period or periods covered by such projections may differ significantly from the
projected results and such differences may be material.  You agree that if at
any time prior to the Closing Date, any of the representations in the preceding
sentence would be incorrect in any material respect (to


3

--------------------------------------------------------------------------------



your knowledge insofar as it applies to the information concerning the Acquired
Business) if the Information and projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented (and with respect to the Acquired
Business, use commercially reasonably efforts to the extent practical and
appropriate and consistent with the Acquisition Agreement to cause the Acquired
Business to supplement), the Information and projections so that such
representations will be correct in all material respects in light of the
circumstances under which such statements are made (to your knowledge insofar as
it applies to information regarding the Acquired Business).  In arranging the
Bridge Facility, we will be entitled to use and rely on the Information and the
projections without responsibility for independent verification thereof. We have
no obligation to conduct any independent evaluation or appraisal of the assets
or liabilities of you, the Acquired Business or any other party or to advise or
opine on any related solvency issues.  Notwithstanding the foregoing, it is
understood that each Commitment Party’s commitments hereunder are not subject to
or conditioned upon the accuracy of the representations or compliance with the
covenants set forth in this Section 4, and notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, the accuracy of
such representations or the compliance with such covenants shall not constitute
a condition to the availability of the Bridge Facility on the Closing Date or at
any time thereafter.



5.
Indemnification and Related Matters.



In the event that any Commitment Party or its affiliates (each such person, a
“Protected Party”) becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person, including shareholders,
partners, members or other equity holders of the Borrower or the Acquired
Business in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (together, the
“Letters”), the Borrower agrees to periodically reimburse such Protected Party
upon written demand (together with customary documentation in reasonable detail)
for its reasonable and documented out-of-pocket legal and other out-of-pocket
expenses (including the cost of any investigation and preparation) incurred in
connection therewith (provided that any legal expenses shall be limited to one
counsel for all Protected Parties taken as a whole and if reasonably necessary,
a single local counsel for all Protected Parties taken as a whole in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest between Protected Parties where the Protected Parties affected by such
conflict inform you of such conflict, one additional counsel in each relevant
jurisdiction to each group of affected Protected Party similarly situated taken
as a whole).  The Borrower also agrees to indemnify and hold such Protected
Party harmless against any and all losses, claims, damages or liabilities to any
such person in connection with or as a result of either this arrangement or any
matter referred to in the Letters (whether or not such investigation,
litigation, claim or proceeding is brought by you, your equity holders or
creditors or a Protected Party and whether or not any such Protected Party is
otherwise a party thereto), except to the extent that such loss, claim, damage
or liability (a) has been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Protected Party or its Related Protected
Party in performing the services that are the subject of the Letters or (y) a
material breach of the obligations of such Protected Party or its Related
Protected Party under the Letters or the Loan Documents; or (b) arises from any
dispute among Protected Parties or any Related Protected Parties of the
foregoing other than any claims against a Protected Party in its capacity or in
fulfilling its role as an agent or arranger role with respect to the Bridge
Facility and other than any claims arising out of any act or omission on the
part of the Borrower or its affiliates or the Acquired Business (collectively,
the “Indemnification Carve-outs”).  In addition, such indemnity shall not, as to
any Protected Party, be available with respect to any settlements effected
without the Borrower’s prior written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with your consent, you agree
to indemnify and hold harmless each Protected Party in the manner set forth
above (for the avoidance of


4

--------------------------------------------------------------------------------



doubt, it being understood that if there is a final judgment in any such
proceeding, the indemnity set forth above shall apply (subject to the exceptions
thereto set forth above)).  If for any reason (other than the Indemnification
Carve-outs) the foregoing indemnification is unavailable to such Protected Party
or insufficient to hold it harmless, then the Borrower will contribute to the
amount paid or payable by such Protected Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of (i) the Borrower and the Acquired Business and their
respective affiliates, shareholders, partners, members or other equity holders
on the one hand and (ii) such Protected Party on the other hand in the matters
contemplated by the Letters as well as the relative fault of (x) the Borrower
and the Acquired Business and their respective affiliates, shareholders,
partners, members or other equity holders on the one hand and (y) such Protected
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Borrower under this paragraph will be in
addition to any liability which the Borrower may otherwise have, will extend
upon the same terms and conditions to any affiliate of such Protected Party and
the partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Protected Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Borrower, such Protected Party, any such
affiliate and any such person.  The Borrower also agrees that neither any
Protected Party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Borrower to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Borrower or its affiliates, shareholders, partners or other equity holders have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Protected Party in performing the services that are the
subject of the Letters or the material breach by such Protected Party of its
obligations under the Letters; provided, however, that in no event will such
Protected Party or such other parties have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Protected Party’s or such other parties’ activities related to the
Letters.  Neither the Borrower nor any of its affiliates will be responsible or
liable to the Protected Parties or any other person or entity for any indirect,
special, punitive or consequential damages that may be alleged as a result of
the Acquisition, the Letters, the Bridge Facility, the Transactions or any
related transaction contemplated hereby or thereby or any use or intended use of
the proceeds of the Bridge Facility; provided, that nothing in this sentence
shall limit your indemnity and reimbursement obligations set forth in this
Section 5 with respect to any action, proceeding or investigation brought
against any Protected Party. The provisions of this Section 5 will survive any
termination or completion of the arrangement provided by the Letters.


For purposes hereof, a “Related Protected Party” of a Protected Party means (a)
any controlling person or controlled affiliate of such Protected Party, (b) the
respective directors, officers, or employees of such Protected Party or any of
its controlling persons or controlled affiliates and (c) the respective agents
of such Protected Party or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Protected Party, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this sentence
pertains to a controlled affiliate or controlling person involved in the
negotiation of this Commitment Letter.



6.
Assignments.



This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Section 5, is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto.  Each Commitment Party may
assign its commitments and


5

--------------------------------------------------------------------------------



agreements hereunder, in whole or in part, (i) to any of its affiliates and (ii)
in the case of Goldman Sachs, to any additional “Commitment Parties” acceptable
to the Borrower (in its sole discretion) who become party to this Commitment
Letter pursuant to a Joinder Agreement or other documentation reasonably
satisfactory to Goldman Sachs and the Borrower, and upon any such assignment,
Goldman Sachs will be released from that portion of its commitments and
agreements that has been so assigned.  In the event that any reduction of the
commitments of the Commitment Parties is required under the terms hereof,
Commitment Parties which are affiliated with each other may allocate such
reduction of commitments between themselves as such affiliated Commitment
Parties may agree, provided that such allocation shall not change the combined
commitment reduction required under the terms hereof with respect to such
affiliated Commitment Parties.  Neither this Commitment Letter nor the Fee
Letter may be amended or any term or provision hereof or thereof waived or
otherwise modified except by an instrument in writing signed by each of the
parties hereto or thereto, as applicable, and any term or provision hereof or
thereof may be amended or waived only by a written agreement executed and
delivered by all parties hereto or thereto.



7.
Confidentiality.



Please note that this Commitment Letter, the Fee Letter and any written
communications provided by the Commitment Parties in connection with this
arrangement are exclusively for the information of the Borrower and may not be
disclosed by you to any other person without our prior written consent except,
after providing written notice to the Commitment Parties (to the extent
practicable and not prohibited by applicable law), pursuant to a subpoena or
order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee; provided that we hereby consent
to your disclosure of (i) this Commitment Letter, the Fee Letter and such
communications and discussions to the Borrower’s and its affiliates’ respective
officers, directors, employees and advisors (including legal counsel,
independent auditors and other experts or agents) who are directly involved in
the consideration of the Transactions (including in connection with providing
accounting and tax advice to the Borrower and its affiliates) on a confidential
basis, (ii) this Commitment Letter, the Fee Letter or the information contained
herein and therein to the Acquired Business and its officers, directors,
employees, agents and advisors (including legal counsel, independent auditors
and other experts or agents) in connection with the Transactions, who are
directly involved in the consideration of the Transactions to the extent you
notify such persons of their obligations to keep such material confidential
(provided that any disclosure of the Fee Letter or its terms or substance to the
Acquired Business or its officers, directors, employees, agents and advisors
shall be redacted in a customary manner reasonably satisfactory to us),
(iii) this Commitment Letter and the Fee Letter as required by applicable law or
compulsory legal process (in which case you agree to inform us promptly thereof
to the extent practicable and not prohibited by applicable law), (iv) following
your acceptance of the provisions hereof and return of an executed counterpart
of this Commitment Letter to the Commitment Parties as provided below, a copy of
any portion of this Commitment Letter (but not the Fee Letter other than the
existence thereof) in any public record in which you are required by law or
regulation on the advice of your counsel to file it, (v) the aggregate fee
amounts contained in the Fee Letter as part of projections, pro forma
information or a generic disclosure of aggregate sources and uses related to
aggregate compensation amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Bridge
Facility, the Permanent Financing or in any public filing relating to the
Transactions, in each case in a manner which does not disclose the fees payable
pursuant to the Fee Letter (except in the aggregate), (vi) this Commitment
Letter and the information contained herein and the Fee Letter in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby or enforcement hereof or thereof, (vii) the
information contained in Annex A hereto in any prospectus or other offering
memorandum relating to the Permanent Financing, and (viii) the information
contained in Annex A hereto to Moody’s




6

--------------------------------------------------------------------------------



Investor Services, Inc. (“Moody’s”) and S&P Global Inc. (“S&P”); provided that
such information is supplied to Moody’s and S&P only on a confidential basis
after consultation with us.


Each Commitment Party will treat as confidential all information provided to it
by or on behalf of the Borrower or the Acquired Business or any of your or its
subsidiaries or affiliates, and shall not disclose such information to any third
party or circulate or refer publicly to such information without the Borrower’s
prior written consent; provided, however, that nothing herein will prevent each
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency, or otherwise as required by applicable
law or compulsory legal process (in which case such Commitment Party agrees to
inform you promptly thereof to the extent practicable and not prohibited by
applicable law), (b) upon the request or demand of any regulatory authority
purporting to have jurisdiction over such Commitment Party or any of its
affiliates, (c) to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
Commitment Party, its affiliates or any other person described in clause (d)
below, (d) to such Commitment Party’s affiliates and their respective officers,
directors, partners, members, employees, legal counsel, independent auditors and
other experts or agents who need to know such information and on a confidential
basis and who have agreed to treat such information confidentially in accordance
with the terms hereof (it being understood that such Commitment Party shall be
responsible for any breach by any such person (other than legal counsel,
auditors and other experts or agents, in each case, operating under rules of
professional responsibility or conduct) of the confidentiality provisions hereof
applicable to such Commitment Party), (e) to potential and prospective Lenders,
participants and any direct or indirect contractual counterparties to any swap
or derivative transaction relating to the Borrower or its obligations under the
Bridge Facility, in each case, who have agreed to keep such information
confidential on terms not less favorable than the provisions hereof in
accordance with customary market standards for the dissemination of such type of
information, (f) to Moody’s and S&P and other rating agencies or to market-data
collectors as reasonably determined by the Commitment Parties in consultation
with the Borrower; provided that such information is limited to Annex A hereto
and is supplied only on a confidential basis, (g) to service providers to the
Commitment Parties and the Lenders in connection with the administration and
management of the Bridge Facility; provided that such information is limited to
the existence of this Commitment Letter and information required by them to
perform their services about the Bridge Facility, (h) received by such
Commitment Party on a non-confidential basis from a source (other than you, the
Acquired Business or any of your or their respective affiliates, advisors,
members, directors, employees, agents or other representatives) not known by
such Commitment Party to be prohibited from disclosing such information to such
Commitment Party by a legal, contractual or fiduciary obligation, (i) for
purposes of establishing a “due diligence” defense or (j) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letter or the transactions contemplated hereby
or thereby or enforcement hereof or thereof.  The Commitment Parties’ obligation
under this provision shall remain in effect until the earlier of (i) two years
from the date hereof and (ii) the execution and delivery of the Bridge Loan
Agreement by the parties thereto, at which time any confidentiality undertaking
in the Bridge Loan Agreement shall supersede the provisions in this paragraph.



8.
Absence of Fiduciary Relationship; Affiliates; Etc.



As you know, the Commitment Parties (together with their respective affiliates,
the “Affiliated Parties”) are full service financial institutions engaged,
either directly or through their respective affiliates, in a broad array of
activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally.  In the ordinary
course of their various business activities, the Affiliated Parties and funds or
other entities in which the Affiliated


7

--------------------------------------------------------------------------------



Parties invest or with which they co-invest, may at any time purchase, sell,
hold or vote long or short positions and investments in securities, derivatives,
loans, commodities, currencies, credit default swaps and other financial
instruments for their own account and for the accounts of their customers. In
addition, the Affiliated Parties may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of the Borrower,
the Acquired Business and/or other entities and persons which may (i) be
involved in transactions arising from or relating to the arrangement
contemplated by this Commitment Letter or (ii) have other relationships with the
Borrower, the Acquired Business or their affiliates.  In addition, the
Affiliated Parties may provide investment banking, commercial banking,
underwriting and financial advisory services to such other entities and
persons.  The arrangement contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph, and employees working on the financing contemplated hereby
may have been involved in originating certain of such investments and those
employees may receive credit internally therefor.  Although the Affiliated
Parties in the course of such other activities and relationships may acquire
information about the transaction contemplated by this Commitment Letter or
other entities and persons which may be the subject of the financing
contemplated by this Commitment Letter, the Affiliated Parties shall have no
obligation to disclose such information, or the fact that the Affiliated Parties
are in possession of such information, to the Borrower or to use such
information on the Borrower’s behalf.


Consistent with the Affiliated Parties’ policies to hold in confidence the
affairs of their customers, the Affiliated Parties will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter to any of their other customers.  Furthermore, you acknowledge
that no Affiliated Party nor any of their respective affiliates has an
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained or
that may be obtained by them from any other person.


The Affiliated Parties may have economic interests that conflict with those of
the Borrower, its equity holders and/or its affiliates.  You agree that each
Affiliated Party will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Affiliated Party and the
Borrower, its equity holders or its affiliates.  You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Affiliated Parties, on the one
hand, and the Borrower, on the other, and in connection therewith and with the
process leading thereto, (i) the Affiliated Parties have not assumed an advisory
or fiduciary responsibility in favor of the Borrower, its equity holders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Affiliated Party has advised, is currently advising
or will advise the Borrower, its equity holders or its affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (ii) each
Affiliated Party is acting solely as a principal and not as the agent or
fiduciary of the Borrower, its management, equity holders, affiliates, creditors
or any other person.  The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  The Borrower
agrees that, solely in connection with the Bridge Facility and the services
described in this Commitment Letter and the Fee Letter, it will not claim that
any Affiliated Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to the Borrower, in connection with such
transactions or the process leading thereto.  As you know, Goldman, Sachs & Co.
has been retained by the Borrower (or one of its affiliates) as financial
advisor (in such capacity, the “Financial Advisor”) in connection with the
Acquisition.  Each of the


8

--------------------------------------------------------------------------------



parties hereto agree to such retention, and further agree not to assert any
claim it might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Financial Advisor and, on the other hand, our and our affiliates’
relationships with you as described and referred to herein.  In addition, each
Commitment Party may employ the services of its affiliates in providing services
and/or performing its or their obligations hereunder and may exchange with such
affiliates information concerning the Borrower, the Acquired Business and other
companies that may be the subject of this arrangement, and such affiliates will
be entitled to the benefits afforded to the Commitment Parties hereunder.


In addition, please note that the Affiliated Parties do not provide accounting,
tax or legal advice.  Notwithstanding anything herein to the contrary, the
Borrower (and each employee, representative or other agent of the Borrower) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Bridge Facility and all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower
relating to such tax treatment and tax structure.  However, any information
relating to the tax treatment or tax structure will remain subject to the
confidentiality provisions hereof (and the foregoing sentence will not apply) to
the extent reasonably necessary to enable the parties hereto, their respective
affiliates, and their respective affiliates’ directors and employees to comply
with applicable securities laws.  For this purpose, “tax treatment” means U.S.
federal or state income tax treatment, and “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment Letter but does not include information relating
to the identity of the parties hereto or any of their respective affiliates.



9.
Miscellaneous.



The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the execution and delivery of the Loan Documents by
each of the parties thereto and the effectiveness of the commitments thereunder,
(ii) the consummation of the Acquisition without using the Bridge Loans,
(iii) the termination of Borrower’s or Merger Sub 1’s or Merger Sub 2’s
obligation to consummate the Acquisition pursuant to the Acquisition Agreement,
and (iv) the Outside Date (as defined in the Acquisition Agreement as in effect
on the date hereof, and subject to extension as set forth in Section 9.01(b)(i)
thereof) (the earliest date in clauses (ii) through (iv) being the “Commitment
Termination Date”).


Subject to the following paragraph, the Borrower may terminate this Commitment
Letter or reduce any of the Commitments (on a pro rata basis) hereunder at any
time by written notice to the Arranger.


The provisions set forth under Sections 3, 4, 5, 7 and 8 hereof (other than any
provision herein that expressly terminates upon execution of the Bridge Loan
Agreement) and this Section 9 hereof and the provisions of the Fee Letter will
remain in full force and effect regardless of whether definitive Loan Documents
are executed and delivered.


Each party hereto agrees that any suit or proceeding arising in respect of this
Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
each party hereby submits to the exclusive jurisdiction of, and to venue in,
such court.  Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties’
commitments or agreements or any matter referred to in this Commitment Letter or
the Fee Letter is hereby waived by the parties hereto.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. 


9

--------------------------------------------------------------------------------



Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the addresses above
shall be effective service of process against such party for any suit, action or
proceeding brought in any such court.  This Commitment Letter and the Fee Letter
will be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws; provided, that (i)
the interpretation of the definition of Company Material Adverse Effect and
whether or not a Company Material Adverse Effect has occurred, (ii) the
determination of the accuracy of any Acquisition Representations and whether as
a result of any inaccuracy thereof the Borrower, Merger Sub 1 or Merger Sub 2 or
their respective affiliates have the right to terminate their respective
obligations under the Acquisition Agreement, or to decline to consummate the
Transactions pursuant to the Acquisition Agreement and (iii) the determination
of whether the Transactions have been consummated in accordance with the terms
of the Acquisition Agreement, in each case, shall be governed by, and construed
and interpreted solely in accordance with, the laws of the State of Delaware
without giving effect to conflicts of laws principles that would result in the
application of the Law of any other state or country.


Each of the Commitment Parties hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the requirements of 31 C.F.R. §
1010.230 (the  “Beneficial Ownership Regulation”)  each Commitment Party and
each Lender may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow each Commitment Party and such
Lender to identify the Borrower in accordance with the Patriot Act.  This notice
is given in accordance with the requirements of the Patriot Act and the
Beneficial Ownership Regulation and is effective for each Commitment Party and
each Lender.


This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof.  The words “execution”, “signed,” “signature” and
words of like import in this Commitment Letter shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.  This Commitment Letter
and the Fee Letter are the only agreements that have been entered into among the
parties hereto with respect to the Bridge Facility and set forth the entire
understanding of the parties with respect thereto and supersede any prior
written or oral agreements among the parties hereto with respect to the Bridge
Facility.


Each of the parties hereto agree that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Loan Documents by the parties hereto
in a manner consistent with this Commitment Letter, it being  acknowledged and
agreed that the commitments provided hereunder by the Commitment Parties are
only subject to the conditions precedent set forth in Section 2 hereof and Annex
B hereto.


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties a copy of this Commitment
Letter, together with the Fee Letter executed by you, any fees owing thereunder
as of the date thereof, prior to the time of the public announcement of the
Acquisition Agreement being entered into by the parties thereto, whereupon this
Commitment Letter and




10

--------------------------------------------------------------------------------



the Fee Letter will become binding agreements between us and you.  If this
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such earlier time, this offer will
terminate at such time.  We look forward to working with you on this
transaction.


[Remainder of page intentionally left blank]








11

--------------------------------------------------------------------------------




  Very truly yours,           GOLDMAN SACHS BANK USA          


By:
/s/ Robert Ehudin       Name: Robert Ehudin
      Title: Authorized Signatory          















[Signature Page to Project Valor Bridge Commitment Letter]

--------------------------------------------------------------------------------









ACCEPTED AND AGREED
AS OF THE DATE FIRST WRITTEN ABOVE:
          ILLUMINA, INC.        
By:
/s/ Sam Samad     Name: Sam Samad
    Title: CFO
       














[Signature Page to Project Valor Bridge Commitment Letter]


--------------------------------------------------------------------------------

ANNEX A


Project Valor
Summary of the Bridge Facility


Capitalized terms used but not defined in this Annex A have the meanings
assigned to such terms in the Commitment Letter (including its annexes) to which
this Annex A is attached.



Borrower:
Illumina, Inc. (the “Borrower”).




Purpose/Use of Proceeds:
The proceeds of the Bridge Facility will be used (i) to fund, in part, the
Acquisition Consideration and (ii) to pay fees and expenses related to the
Transactions.



Sole Lead Arranger and
Sole Bookrunner:
Goldman Sachs Bank USA (“Goldman Sachs” and, in its capacity as sole lead
arranger and sole bookrunner, the “Arranger”).




Administrative Agent:
Goldman Sachs (in its capacity as administrative agent, the “Administrative
Agent”) and will perform the duties customarily associated with such role.




Lenders:
Goldman Sachs and/or other financial institutions selected in accordance with
the Commitment Letter (each, a “Lender” and, collectively, the “Lenders”).




Amount of Bridge Loans:
Up to $1,000.0 million in aggregate principal amount of senior unsecured bridge
loans (the “Bridge Loans” and the “Bridge Facility”), less, the amount of any
applicable reduction to the commitments (the “Commitments”) under the Bridge
Facility on or prior to the Closing Date as set forth under the heading
“Mandatory Prepayments/Commitment Reductions” below.




Availability:
One drawing may be made under the Bridge Facility on the Closing Date.




Maturity:
The Bridge Loans will mature and be payable in full on the date that is 364 days
after the Closing Date.  No amortization will be required with respect to the
Bridge Facility.




Closing Date:
The date on or before the Commitment Termination Date on which the borrowing
under the Bridge Facility is made and the date Merger Sub 1 and Merger Sub 2
consummate the Acquisition (the “Closing Date”).




Interest Rate:
All amounts outstanding under the Bridge Facility will bear interest, at the
Borrower’s option, as follows:





(a)
at the Base Rate plus the Applicable Margin; or





Annex A-1

--------------------------------------------------------------------------------





(b)
at the reserve-adjusted Eurodollar Rate plus the Applicable Margin.



As used herein, the terms “Base Rate” and “reserve-adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve-adjusted Eurodollar Rate will be customary and
appropriate for financings of this type.  In no event shall the Base Rate be
less than the sum of (i) the one-month reserve-adjusted Eurodollar Rate (after
giving effect to a reserve adjusted Eurodollar Rate “floor” of 0.00%) plus (ii)
1.00%.


The Bridge Loan Agreement will contain customary provisions providing for the
replacement of the reserve-adjusted Eurodollar Rate with a mutually agreed
alternative.


“Applicable Margin” and “Applicable Ticking Fee Rate” means (as applicable) a
percentage per annum determined in accordance with the pricing grid attached
hereto as Schedule I.


Notwithstanding the foregoing, if any principal, interest, fee or other amount
payable by the Borrower under the Bridge Facility is not paid when due, then
such overdue amount shall accrue interest at a rate equal to the rate then
applicable thereto, or otherwise at a rate equal to the rate then applicable to
loans bearing interest at the rate determined by reference to the Base Rate, in
each case plus an additional two percentage points (2.00%) per annum.  Such
interest will be payable on demand.



Interest Payments:
Quarterly for loans bearing interest with reference to the Base Rate; except as
set forth below, on the last day of selected interest periods (which will be
one, two, three and six months) for loans bearing interest with reference to the
reserve-adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods of longer than three months); and upon prepayment, in
each case payable in arrears and computed on the basis of a 360-day year
(365/366-day year with respect to loans bearing interest with reference to the
Base Rate).




Ticking Fees:
Ticking fees (“Ticking Fee”) equal to 0.20% per annum times the actual daily
undrawn Commitments will accrue during the period commencing on the later of (i)
the date that is 90 days after the date of the Commitment Letter and (ii) the
date of execution of the Bridge Loan Agreement and ending on the earlier of the
Closing Date and the date of termination of the Commitments, payable to the
Lenders in arrears on the earlier of the Closing Date and the date of
termination of the Commitments (such earlier date, the “Ticking Fee Payment
Date”).







Annex A-2

--------------------------------------------------------------------------------





Duration Fees:
Duration Fees in amounts equal to the percentage, as determined in accordance
with the grid below, of the principal amount of the Bridge Loan of each Lender
outstanding at the close of business, New York City time, on each date set forth
in the grid below, payable to the Lenders on each such date:





Duration Fees

90 days after the
Closing Date

180 days after the
Closing Date

270 days after the
Closing Date

0.50%

0.75%

1.00%




Voluntary Prepayments/

Commitment Reductions:
The Bridge Facility may be voluntarily prepaid and the Commitments thereunder
may be reduced by the Borrower, in whole or in part without premium or penalty;
provided that Bridge Loans bearing interest with reference to the
reserve-adjusted Eurodollar Rate will be prepayable only on the last day of the
related interest period unless the Borrower pays any related breakage costs. 
Voluntary prepayments of the Bridge Loans may not be reborrowed.



Mandatory Prepayments/

Commitment Reductions:
The following amounts shall be applied to prepay the Bridge Loans (and, prior to
the Closing Date, the Commitments of the Lenders, pursuant to the Commitment
Letter and the Loan Documents, shall be automatically and permanently reduced by
such amounts) as set forth below:







(a)
100% of the net cash proceeds (including into escrow; provided that the
conditions to release of such cash proceeds from escrow are no more restrictive
to the Borrower than the conditions to availability of the Bridge Facility, as
determined by the Borrower in its reasonable discretion; provided, further, that
amounts deposited in escrow shall (x) prior to their release from escrow, be
applied to reduce Commitments of the Lenders and (y) following their release
from escrow and solely to the extent not applied as set forth in (x), be applied
to repay Bridge Loans) of any sale or issuance of debt securities or any
incurrence or borrowing of other indebtedness for borrowed money (other than as
described in clause (b) below and Excluded Debt (as defined below)), or issuance
of any equity securities or equity-linked securities (other than (i) any such
issuances pursuant to employee stock plans or other benefit or employee
incentive arrangements, (ii) any such issuances of directors’ qualifying shares,
(iii) any such issuances as direct consideration in a permitted acquisition or
investment, (iv) any such issuances in connection with the conversion of options
or warrants, (v) any such issuances under hedging programs, (vi) any issuances
to Target equity holders in






Annex A-3

--------------------------------------------------------------------------------









connection with the Acquisition and (vii) other customary exceptions to be
mutually agreed upon), in each case on or after the date of the Commitment
Letter by the Borrower or any of its subsidiaries.  In the event that the
Borrower or its subsidiaries receive any cash proceeds of any equity issuance,
up to the amount of any voluntary reduction of Commitments under the Bridge
Facility previously made by the Borrower in connection with such equity
issuance, then (to avoid duplication) such amount of cash proceeds shall not be
applied in mandatory prepayment of Bridge Loans or reduction of Commitments
under the Bridge Facility;









(b)     (i) 100% of the committed amount or (without duplication) (ii) 100% of
the net cash proceeds (including into escrow; provided that the conditions to
release of such cash proceeds from escrow are no more restrictive to the
Borrower than the conditions to availability of the Bridge Facility, as
determined by the Borrower in its reasonable discretion; provided, further, that
amounts deposited in escrow shall (x) prior to their release from escrow, be
applied to reduce Commitments of the Lenders and (y) following their release
from escrow and solely to the extent not applied as set forth in (x), be applied
to repay Bridge Loans) of loans under any revolving loan facility (other than
Excluded Debt), term loan facility or similar agreement in connection with
financing the Transactions (but in the case of clause (i), only to the extent
that a definitive credit or similar agreement with respect thereto has been
executed and become effective and the conditions to availability thereunder are
no more restrictive to the Borrower than the conditions to availability of the
Bridge Facility, as determined by the Borrower in its reasonable discretion);
and







(c)
100% of the net cash proceeds (including cash equivalents) actually received of
any sale or other disposition (including any casualty or condemnation) of any
assets outside the ordinary course of business on or after the date of the
Commitment Letter by the Borrower or any of its subsidiaries prior to the
Closing Date, except for (i) sales or other dispositions between or among the
Borrower and its subsidiaries, (ii) sales or other dispositions, the net cash
proceeds of which either (x) do not exceed $250 million in the aggregate or (y)
are reinvested in the business within 6 months (or 9 months, to the extent
committed to be reinvested within 6 months) following receipt (or, in the case
of casualty or condemnation proceeds, to be applied in the repair or replacement
of the affected assets within such period as may be reasonably required); (iii)
sales or other dispositions of cash, cash equivalents or other assets classified
as current assets on the balance sheet of the Borrower, (iv) sales or other
dispositions of notes or accounts receivable; (v) sales or other dispositions of
obsolete, used or surplus equipment; (vi) sales or other dispositions of assets
in the Borrower’s general investment portfolio or of investments made in








Annex A-4

--------------------------------------------------------------------------------









venture funds in the ordinary course of business and (vii) other customary
exceptions to be mutually agreed upon.





For the purposes hereof, “Excluded Debt” means (i) intercompany indebtedness
among the Borrower and/or its subsidiaries, (ii) indebtedness incurred to
refinance the Borrower’s 0.5% convertible notes due 2021 (the “2021 Convertible
Notes”), (iii) capital leases, letters of credit and purchase money and
equipment financings, in each case, in the ordinary course, (iv) capital leases,
letters of credit, overdraft facilities, trade, seller, customer or supply chain
financing facilities and purchase money and equipment financings, in each case,
in the ordinary course, (v) ordinary course indebtedness of foreign subsidiaries
of the Borrower under any existing facility, (vi) any commitments or loans in a
principal amount of not more than $1,000 million in the aggregate under any
revolving loan facility or revolving tranche of any other debt facility entered
into after the date of the Commitment Letter and (vii) other indebtedness
(except the Permanent Financing) in an aggregate principal amount up to $100
million.




Mandatory prepayments of the Bridge Loans may not be reborrowed.




All voluntary and mandatory prepayments of Bridge Loans and reductions of
Commitments shall be allocated among the Lenders on a pro rata basis.  The
Borrower shall provide the Administrative Agent with prompt written notice of
any mandatory prepayment or commitment reduction required by this section.  All
mandatory prepayments shall be applied without premium or penalty (except for
breakage costs, if any).




Notwithstanding anything to the contrary above, mandatory prepayments and
commitment reductions with respect to net cash proceeds received by a foreign
subsidiary of the Borrower shall not be required if and for so long as the
Borrower has determined in good faith that repatriation to the Borrower to make
any such payments would have material adverse tax consequences or would violate
applicable local law or, in the case of a non-wholly owned foreign subsidiary,
the applicable organizational documents of any such non-wholly owned foreign
subsidiary (as in effect on the date of the Commitment Letter).




In addition, the Commitments shall terminate on the first to occur of (i) the
consummation of the Acquisition without using the Bridge Loans, (ii) the
termination of Borrower’s or Merger Sub 1’s or Merger Sub 2’s obligation to
consummate the Acquisition pursuant to the Acquisition Agreement, and (iii)
Outside Date (as defined in the




Annex A-5

--------------------------------------------------------------------------------









 Acquisition Agreement as in effect on the date hereof, and subject to extension
as set forth in Section 9.01(b)(i) thereof).



Documentation Principles:
The Loan Documents shall contain the terms and conditions set forth in this
Annex A and shall otherwise be usual and customary for financings of this kind
and reflect, in a manner to be mutually and reasonably agreed by the Borrower
and the Arranger, the business, operational and strategic matters and
requirements relating to the Borrower and its subsidiaries in light of their
ratings, size, industries, practices and matters disclosed in the Acquisition
Agreement (collectively, the “Documentation Principles”), which shall be based
on a precedent credit agreement agreed between the Borrower and the Arranger
prior to the date hereof. The Bridge Loan Agreement shall contain only those
payments, conditions to borrowing, mandatory prepayments, representations and
warranties, covenants and events of default expressly set forth in this Annex A,
in each case, applicable to the Borrower and its subsidiaries and with
standards, qualifications, thresholds, exceptions, “baskets” and grace and cure
periods consistent with the Documentation Principles.  For the avoidance of
doubt, the Loan Documents shall also contain the Administrative Agent’s
customary agency and operational provisions, to the extent such requirements
have been generally required by the Administrative Agent in documenting other
credit facilities similar to the Bridge Facility, and shall also include
customary provisions pertaining to (i) LLC divisions, (ii) lender ERISA
representations, (iii) Eurodollar Rate/LIBOR rate replacement, (iv) European
Union bail-in and (v) qualified financial contracts (if applicable).



Representations and


Warranties:
The Bridge Loan Agreement will include only the following representations and
warranties with respect to the Borrower and its subsidiaries, which shall
otherwise be consistent with the Documentation Principles, and will be made on
the date of the Bridge Loan Agreement (other than solvency) and on the Closing
Date: existence, qualification and power; authorization, no contravention;
governmental authorization, other consents; binding effect; financial
statements, no material adverse effect; accuracy of information; litigation;
taxes; environmental matters; ERISA compliance; margin regulations, Investment
Company Act; compliance with laws; OFAC and other sanctions laws, FCPA and other
anti-corruption laws; Patriot Act and other anti-terrorism laws; use of
proceeds; solvency as of the Closing Date (solvency to be defined in a manner
consistent with Schedule I to Annex B); EEA financial institution status.





Covenants:
The Bridge Loan Agreement will include only the following financial, affirmative
and negative covenants with respect to the Borrower and its subsidiaries, and
otherwise be consistent with the Documentation Principles:





Annex A-6

--------------------------------------------------------------------------------





- Financial Covenant:
Commencing on and after the Closing Date, the Borrower will not permit the Total
Leverage Ratio (to be defined) as of the last day of any fiscal quarter of the
Borrower to be greater than 3.50 to 1.00.



The definitions and components of the Total Leverage Ratio will be determined in
accordance with the Documentation Principles.




- Affirmative Covenants:
Delivery of audited annual consolidated financial statements; certificates,
unaudited quarterly consolidated financial statements and other information;
notices of default or other material events; payment of taxes; preservation of
existence; maintenance of properties, maintenance of insurance; compliance with
laws; books and records; use of proceeds; anti-corruption laws; and inspection
of property and books and records.





- Negative Covenants:
Liens; subsidiary indebtedness; mergers, consolidations, liquidations,
dissolutions and sales of all or substantially all assets; and sanctions and
anti-corruption laws.




Events of Default:
The Bridge Loan Agreement will include only the following events of default
(and, as appropriate, grace periods) with respect to the Borrower and its
subsidiaries, which shall be consistent with the Documentation Principles:
failure to make payments when due; breach of covenants; material inaccuracy of
any representation or warranty; cross-default with respect to Material Debt
Instruments; insolvency matters; judgments of $250 million or more; certain
ERISA events; and change of control.



Without limiting (and subject to) the conditions precedent referred to in
Section 2 of the Commitment Letter and in Annex B attached to the Commitment
Letter but notwithstanding anything to the contrary contained in the Bridge Loan
Agreement, the Lenders shall not be entitled to (a) terminate the Commitments
prior to the Closing Date, (b) rescind, terminate or cancel the Bridge Loan
Agreement or any of its commitments thereunder or exercise any right or remedy
under the Bridge Loan Agreement, to the extent to do so would prevent, limit or
delay the making of the Bridge Loans, (c) refuse to participate in making Bridge
Loans or (d) exercise any right of set-off or counterclaim in respect of Bridge
Loans to the extent to do so would prevent, limit or delay the making of its
Bridge Loans, in each case unless a payment or bankruptcy event of default under
the Bridge Loan Agreement has occurred and is continuing.  Notwithstanding
anything to the contrary provided herein, (i) the rights and remedies of the
Lenders and the Administrative Agent shall not be limited in the event that any
applicable condition precedent in Section 2 of the Commitment Letter and in
Annex B attached to the Commitment Letter is not satisfied on the Closing Date
and (ii) immediately after the occurrence of the Closing Date, all of the
rights, remedies and entitlements of the Administrative Agent and the Lenders
shall be available notwithstanding that such rights were not available prior to
such time as a result of the foregoing sentence.  The acceleration of




Annex A-7

--------------------------------------------------------------------------------








the Bridge Loans shall be permitted at any time after they have been funded only
to the extent that an event of default is outstanding and continuing at such
time.



Conditions Precedent to

Closing and Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject only to the conditions
precedent referred to in Section 2 of the Commitment Letter and in Annex B
attached to the Commitment Letter.




Assignments and Participations:
The Lenders shall not be permitted to assign any Commitments prior to the
Closing Date except as and to the extent permitted by the Commitment Letter. 
From and after the funding of the Bridge Loans on the Closing Date, the Lenders
may assign all or, in an amount of not less than $10.0 million, any part of,
their respective Bridge Loans of the Bridge Facility to one or more persons
which are reasonably acceptable to (a) the Administrative Agent and (b) except,
when a payment or bankruptcy event of default has occurred and is continuing,
the Borrower, each such consent not to be unreasonably withheld or delayed;
provided that, assignments made to a Lender, an affiliate or approved fund
thereof will not be subject to the above consent requirements.  The Borrower’s
consent shall be deemed to have been given if the Borrower has not responded
within ten business days of an assignment request.  Upon such assignment, such
affiliate, bank, financial institution or entity will become a Lender for all
purposes under the Loan Documents.  A $3,500 processing fee will be required in
connection with any such assignment, with exceptions to be agreed.  The Lenders
will also have the right to sell participations without restriction (other than
to natural persons), subject to customary limitations on voting rights, in their
respective shares of the Bridge Facility.


Required Lenders:
Amendments and waivers will require the approval of Lenders holding more than
50% of total Commitments or Bridge Loans (“Required Lenders”); provided that, in
addition to the approval of Required Lenders, the consent of each Lender
directly and adversely affected thereby will be required with respect to matters
relating to (a) increases in the Commitment of such Lender, (b) reductions of
principal, interest, fees or premium, (c) extensions of final maturity or the
due date of any principal, interest, or fee payment, (d) certain pro rata
sharing provisions, (e) the definition of Required Lenders or any other
provision specifying the number or percentage of Lenders required to waive,
amend or modify, or grant consents under, the Bridge Loan Agreement, and (f) the
amendment provisions included in the Bridge Loan Agreement.




Yield Protection:
The Bridge Facility will contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve,
capital adequacy and capital requirements (or their interpretation), illegality,
unavailability and other requirements of law and from the imposition of or
changes in certain taxes and (b)





Annex A-8

--------------------------------------------------------------------------------








indemnifying the Lenders for “breakage costs” incurred in connection with, among
other things, any prepayment of a Eurodollar Rate loan on a day other than the
last day of an interest period with respect thereto.  For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents.  The Bridge Facility will provide that all
payments are to be made free and clear of taxes (with customary exceptions).




Indemnity:
The Administrative Agent, the Arranger and the Lenders (and their respective
affiliates and their respective officers, directors, employees, advisors, agents
and representatives) will have no liability for, and will be indemnified and
held harmless against, any loss, liability, cost or expense incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
of the Bridge Facility (except to the extent found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (a) the
gross negligence, bad faith or willful misconduct of such indemnified party, or
a material breach of the Loan Documents by such indemnified party or (b) arising
from disputes among such indemnified parties other than any claims against the
Administrative Agent in its capacity or in fulfilling its role as agent with
respect to the Bridge Facility and other than any claims arising out of any act
or omission on the part of the Borrower or its affiliates) (provided, that any
legal expenses shall be limited to one counsel for all indemnified parties taken
as a whole and if reasonably necessary, a single local counsel for all
indemnified parties taken as a whole in each relevant jurisdiction (which may be
a single local counsel acting in multiple jurisdictions) and, solely in the case
of an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected indemnified parties similarly
situated taken as a whole).



Governing Law and

Jurisdiction:
The Bridge Facility will provide that the Borrower will submit to the exclusive
jurisdiction and venue of the federal and state courts of the State of New York
and will waive any right to trial by jury.  New York law will govern the Loan
Documents; provided that (i) the interpretation of the definition of Company
Material Adverse Effect and whether or not a Company Material Adverse Effect has
occurred, (ii) the determination of the accuracy of any Acquisition
Representations and whether as a result of any inaccuracy thereof the Borrower,
Merger Sub 1 or Merger Sub 2 or their respective affiliates have the right to
terminate their respective obligations under the Acquisition Agreement, or to
decline to consummate the Transactions pursuant to the Acquisition Agreement and
(iii) the determination of whether the Transactions have been consummated in
accordance with






Annex A-9

--------------------------------------------------------------------------------








the terms of the Acquisition Agreement, in each case, shall be governed by, and
construed and interpreted solely in accordance with, the laws of the State of
Delaware without giving effect to conflicts of laws principles that would result
in the application of the Law of any other state or country.



Counsel to the Arranger and

Administrative Agent:
Davis Polk & Wardwell LLP.



Annex A-10

--------------------------------------------------------------------------------

Schedule I


Pricing Grid


If the Borrower shall have one or more Debt Rating (as defined below) from any
of S&P, Moody’s or Fitch, Inc. (“Fitch”) (other than any such rating provided
without the consent of the Borrower), the following ratings-based Pricing Grid
shall apply:


 Debt Ratings
(S&P / Moody’s /
Fitch)
 Applicable Margin

Closing Date through 89
days after Closing Date

90 days after Closing Date
through 179 days after
Closing Date

180 days after Closing
Date through 269 days
after Closing Date

270 days after Closing
Date and thereafter

Base Rate
Loans
Eurodollar Rate
Loans
Base Rate
Loans
Eurodollar Rate
Loans
Base Rate
Loans
Eurodollar Rate
Loans
Base Rate
Loans
Eurodollar
Rate Loans
Pricing Level 1:
≥ BBB+ / Baa1 / BBB+

25 bps
125 bps
50 bps
150 bps
75 bps
175 bps
100 bps
200 bps
Pricing Level 2:
BBB / Baa2 / BBB
37.5 bps
137.5 bps
62.5 bps
162.5 bps
87.5 bps
187.5 bps
112.5 bps
212.5 bps
Pricing Level 3:
BBB- / Baa3 / BBB-
50 bps
150 bps
75 bps
175 bps
100 bps
200 bps
125 bps
225 bps
Pricing Level 4:
BB+ / Ba1 / BB+
75 bps
175 bps
100 bps
200 bps
125 bps
225 bps
150 bps
250 bps
Pricing Level 5:
< BB+ / Ba1 / BB+
100 bps
200 bps
125 bps
225 bps
150 bps
250 bps
175 bps
275 bps



As used herein:


“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt (collectively, the “Debt Ratings”); provided that
(a) if the Borrower has three Debt Ratings, (i) if two of the three Debt Ratings
issued by the foregoing rating agencies are at the same level but one rating
falls within a different level (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), the
Pricing Level shall be based upon the two Debt Ratings that fall within the same
level, and (ii) if all three Debt Ratings issued by the foregoing rating
agencies fall within different levels, the Pricing Level shall be based on the
Debt Rating falling within the middle level; (b) if the Borrower has only two
Debt Ratings, (i) if the respective Debt Ratings issued by foregoing rating
agencies differ by one level, then the Pricing Level for the higher of such Debt
Ratings shall apply and (ii) if there is a split in Debt Ratings of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; and (c) if the Borrower has only one Debt
Rating, the Pricing Level of such Debt Rating shall apply.


Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. 





--------------------------------------------------------------------------------







Otherwise, the following leverage-based Pricing Grid shall apply:


 
Total Leverage Ratio

Applicable Margin

Closing Date through 89
days after Closing Date

90 days after Closing Date
through 179 days after
Closing Date

180 days after Closing
Date through 269 days
after Closing Date

270 days after Closing
Date and thereafter

Base Rate
Loans
Eurodollar
Rate Loans
Base Rate
Loans
Eurodollar
Rate Loans
Base Rate
Loans
Eurodollar
Rate Loans
Base Rate
Loans
Eurodollar Rate Loans
 
< 2.50 to 1.00

50 bps
150 bps
75 bps
175 bps
100 bps
200 bps
125 bps
225 bps
 
≥ 2.50 to 1.00 but <
3.00 to 1.00

75 bps
175 bps
100 bps
200 bps
125 bps
225 bps
150 bps
250 bps
≥ 3.00 to 1.00

100 bps
200 bps
125 bps
225 bps
150 bps
250 bps
175 bps
275 bps



The initial Applicable Margin for the Total Leverage Ratio-based Pricing Grid
shall be determined based on the Borrower’s pro forma Total Leverage Ratio as of
the Closing Date (after giving effect to the Transactions), and will be adjusted
after the Closing Date based on the compliance certificate delivered to the
Administrative Agent at the end of each fiscal quarter of the Borrower (taking
effect on the date of delivery of such compliance certificate).  If at any time
the Borrower has not delivered a compliance certificate within the timeframe
provided for by the Bridge Loan Agreement, the Borrower’s Total Leverage Ratio
shall be deemed to be greater than 3.00 to 1.00.





--------------------------------------------------------------------------------

ANNEX B


Project Valor
Summary of Conditions Precedent to the Bridge Facility


This Summary of Conditions Precedent outlines the conditions precedent to the
Bridge Facility referred to in the Commitment Letter, of which this Annex B is a
part.  Capitalized terms used but not defined in this Annex B have the meanings
assigned to such terms in the Commitment Letter (including its annexes) to which
this Annex B is attached (together with the Annexes thereto, the “Commitment
Letter”).



1.
Concurrent Transactions.  The Acquisition shall have been consummated or will be
consummated substantially concurrently with the borrowing under the Bridge
Facility in accordance with the terms of the Acquisition Agreement without
giving effect to any modifications, consents, amendments or waivers thereto or
thereunder that in each case are materially adverse to the interests of the
Lenders, the Commitment Parties or the Arranger, unless the Arranger shall have
provided its written consent thereto (such consent not to be unreasonably
withheld, conditioned or delayed); it being understood and agreed that an
increase in the consideration payable under the Acquisition Agreement (so long
as such increase is paid in the form of common equity of the Borrower) is not
materially adverse to the Lenders.




2.
No Material Adverse Effect.  Since December 31, 2019, there has not been any
Company Material Adverse Effect.



“Company Material Adverse Effect” means any event, occurrence, state of facts,
development, circumstance, change or effect that, individually or in the
aggregate with all other events, occurrences, state of facts, developments,
circumstances, changes and effects, (a) has had or would reasonably be expected
to have a material adverse effect on the business, financial condition or
results of operations of the Target and its Subsidiaries (as defined in the
Acquisition Agreement as in effect on the date hereof) taken as a whole;
provided, however, that any event, occurrence, state of facts, development,
circumstance, change or effect to the extent resulting from the following shall
not be taken into account in determining whether a Company Material Adverse
Effect has occurred:  (i) any failure, in and of itself, to meet internal
projections or forecasts for any period ending on or after the date of the
Acquisition Agreement (provided that the facts or causes underlying or
contributing to such change or failure shall be considered in determining
whether a Company Material Adverse Effect has occurred); (ii) changes in U.S. or
non-U.S. general economic or political conditions, or in the financial, credit
or securities markets in general, including any shutdown of any Governmental
Authority (as defined in the Acquisition Agreement as in effect on the date
hereof); (iii) changes in applicable Law or GAAP or in any interpretation
thereof (each capitalized term as defined in the Acquisition Agreement as in
effect on the date hereof); (iv) changes in the industries in which the Target
and its Subsidiaries operate regardless of geographic region (including legal
and regulatory changes); (v) acts of civil unrest or war (whether or not
declared), armed hostilities or terrorism, or any escalation or worsening of any
acts of civil unrest or war (whether or not declared), armed hostilities or
terrorism; (vi) earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides,
volcanic eruptions or other natural disasters or any epidemic or pandemic
(including the COVID-19 pandemic); (vii) the U.S. Food and Drug Administration
and other regulatory actions, enforcement, requirements or directives (including
delay, clinical hold, rejection or additional clinical requirements with respect
to any premarket approval application or investigational device exemption
application), the scope of marketing approval or intended use statement(s),
issuance of warning letters, audit findings, and other exercise or enforcement
discretion, pre- or post-approval requirements, limitations or restrictions or
rejection or revocation of any accreditations, authorizations, certifications,
permits




--------------------------------------------------------------------------------



licenses related to the Target’s businesses and products (provided that the
exception in this clause (vii) shall only apply to the definition of “Company
Material Adverse Effect” for the purposes of Section 8.02(a) of the Acquisition
Agreement as applied to the representations and warranties in Section 4.18 of
the Acquisition Agreement if the representations and warranties in such Section
4.18 were true as of the date hereof, disregarding the exceptions set forth in
this clause (vii) and clause (viii)); (viii) data and other results from
clinical trials (including PATHFINDER, STRIVE and SUMMIT) (provided that the
exception in this clause (viii) shall only apply to the definition of “Company
Material Adverse Effect” for the purposes of Section 8.02(a) of the Acquisition
Agreement as applied to the representations and warranties in Section 4.18 of
the Acquisition Agreement if the representations and warranties in such Section
4.18 were true as of the date hereof, disregarding the exceptions set forth in
clause (vii) and this clause (viii)); (ix) any disruptions in the Borrower’s
supply of sequencers and associated reagents to the Target and its Subsidiaries;
or (x) the public announcement of the Acquisition Agreement or the pendency of
the Transactions (as defined in the Acquisition Agreement as in effect on the
date hereof); provided that, in each of clauses (ii) through (vi), the Target
and its Subsidiaries, taken as a whole, are not affected disproportionately
relative to other participants in the industries in which they operate; or
(b) would reasonably be expected to prevent or materially delay the consummation
of the Transactions by the Target.  Notwithstanding the foregoing, in the case
of clauses (a)(vii) and (a)(viii), any event, occurrence, state of facts,
development, circumstance, change or effect resulting from intentional fraud by
the Target or any of its Subsidiaries may be taken into account in determining
whether the condition set forth in Section 8.02(a) of the Acquisition Agreement
has been satisfied.



3.
Financial Statements.  The Arranger shall have received (i) audited financial
statements of the Borrower for each of its three most recent fiscal years ended
at least 60 days prior to the Closing Date; (ii) unaudited financial statements
of the Borrower for any quarterly interim period or periods (other than the
fourth fiscal quarter) ended after the date of its most recent audited financial
statements (and corresponding periods of any prior year) and more than 40
days prior to the Closing Date (with respect to which independent auditors shall
have performed a SAS 100 review); (iii) audited financial statements of the
Acquired Business for each of its three most recent fiscal years ended at least
90 days prior to the Closing Date and unaudited financial statements of the
Acquired Business for any quarterly interim period or periods (other than the
fourth fiscal quarter) ended after the date of its most recent audited financial
statements (and corresponding periods of any prior year) and more than 45 days
prior to the Closing Date and reviewed by the Acquired Business’s independent
accountants in accordance with the procedures set forth in AS 4105 (Reviews of
Interim Financial Information); and (iv) customary pro forma financial
statements of the Borrower giving effect to the Transactions (and such other
acquisitions), in each case as required by Rule 3-05 and Article 11 of
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”), as of the date of and for the period ending on the date of the latest
financial statements delivered under clause (iii) or (iv) above, as applicable,
regardless of when the Borrower is required to file such financial statements
with the Securities and Exchange Commission, and in each of (i) through (iv)
meeting the requirements of Regulation S‑X under the Securities Act.  The
Arranger hereby acknowledges that the Borrower’s public filing with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, of any required financial statements will satisfy the requirements of
this paragraph.




4.
Payment of Fees and Expenses.  All costs, fees, expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least two
business days prior to the Closing Date and the fees contemplated by the Fee
Letter payable to the Arranger, the Administrative Agent or the






Annex B-2

--------------------------------------------------------------------------------






Lenders shall have been paid on or prior to the Closing Date, in each case, to
the extent required by the Fee Letter or the Loan Documents to be paid on or
prior to the Closing Date.




5.
Customary Closing Documents.  The Borrower shall have complied with the
following customary closing conditions: (i) the delivery of customary legal
opinions from Covington & Burling LLP or other counsel reasonably acceptable to
the Arranger, customary corporate records and documents from public officials,
customary officer’s certificates with respect to incumbency and satisfaction of
closing conditions, customary evidence of authority and a customary borrowing
notice, in each case in customary form and substance reasonably satisfactory to
the Arranger and the Borrower and (ii) delivery of a solvency certificate from
the chief financial officer of the Borrower in the form attached hereto as
Schedule I demonstrating pro forma solvency (on a consolidated basis) of the
Borrower and its subsidiaries as of the Closing Date.  The Arranger will have
received at least three business days prior to the Closing Date all
documentation and other information regarding the Borrower required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation, in each case to the extent reasonably requested at least
ten business days prior to the Closing Date.




6.
Accuracy of Representations/No Default.  At the time of and upon giving effect
to the borrowing and application of the Bridge Loans on the Closing Date, (i)
each Acquisition Representation shall be true and correct (but only to the
extent that the Borrower or its applicable affiliates have the right not to
consummate the Acquisition, or to terminate their respective obligations (or
otherwise do not have an obligation to close), under the Acquisition Agreement
as a result of a failure of such Acquisition Representation to be true and
correct), (ii) the Specified Representations shall be true and correct in all
material respects (except to the extent already qualified by materiality or
material adverse effect) and (iii) there shall not exist any default or event of
default under the Bridge Loan Agreement relating to (a) non-payment of amounts
due under the Bridge Facility or (b bankruptcy or insolvency.







Annex B-3

--------------------------------------------------------------------------------



SCHEDULE I
TO ANNEX B


Project Valor
Form of Solvency Certificate


SOLVENCY CERTIFICATE
of
ILLUMINA, INC.
AND ITS SUBSIDIARIES


Pursuant to Section [●] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
Illumina, Inc. (the “Company”), and not individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Bridge Loans under the Credit
Agreement, and after giving effect to the application of the proceeds of such
indebtedness:




a.
The fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;





b.
The present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;





c.
The Company and its subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and





d.
The Company and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.





  ILLUMINA, INC.          


By:

      Name:         Title:
         




Schedule I-2
